Citation Nr: 1104079	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-42 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a herpes simplex condition 
of the left eye and forehead.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision.  The RO in 
pertinent part denied entitlement to service connection for left 
eye disease due to herpes simplex and infected skin of the 
forehead. 

The May 2008 rating decision also denied entitlement to service 
connection for any eye condition, recurrent conjunctivitis, and 
tinea pedis; the Veteran additionally appealed these denials.  
The RO awarded service connection for adhesive capsulitis of the 
right shoulder with mild acromial clavicular arthritis, mild 
osteoarthritis of the right knee, cervical muscle strain, and 
chronic nasal obstruction secondary to deviated nasal septum with 
blockage.   The Veteran disagreed with the initial ratings 
assigned.  These matters were included in the September 2009 
statement of the case (SOC); however, the Veteran indicated that 
he was no longer appealing these issues in his substantive 
appeal.  38 C.F.R. § 20.302(b).  As such, they are no longer in 
appellate status.

The Board notes there were two remaining matters certified for 
appeal, service connection for infected skin of the forehead and 
left eye disease due to herpes simplex.  The Veteran indicated in 
his August 2010 hearing before the Board, that the matters were 
in fact one claim.  The Board recharacterized the issue as it 
appears on the cover page of the instant decision.

As noted, the Veteran presented testimony before the Board in 
August 2010.  The transcript has been associated with the claims 
folder.

Additional evidence was added to the claims folder after the 
September 2009 SOC was issued.  This evidence is not pertinent to 
the matter on appeal and in light of the fully favorable decision 
in the case at bar, a Remand is not necessary.  38 C.F.R. 
§ 20.1304(c).
The Veteran has raised a claim for eczema of the hands.  
The record further shows the Veteran has requested to 
reopen a previously denied claim of entitlement of service 
connection for a skin condition of the feet.  See notice 
of disagreement dated in January 2009.  These issues have 
not adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them and they are referred to the AOJ for appropriate 
action.  


FINDING OF FACT

A herpes simplex condition of the left eye and forehead was 
incurred during the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his herpes 
simplex condition of the left eye and forehead is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

The evidence as presently constituted is sufficient to establish 
service connection for a herpes simplex condition of the left eye 
and forehead, which is a full grant of the benefits sought on 
appeal by the Veteran as to this issue. 

Therefore, any outstanding notice or development not already 
conducted by VA as to this issue is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis

The Veteran contends he is entitled to service connection for a 
herpes simplex condition of the left eye and forehead.  
Specifically, the Veteran maintains this condition first 
manifested in service and continues to the present day.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Having considered the Veteran's contentions in light of the 
evidence of record and the applicable law, the Board finds that 
the weight of such evidence is at least in approximate balance, 
and the Board therefore will grant service connection for a 
herpes simplex condition of the left eye and forehead.  38 
U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 
413, 421 (1993) (observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the claimant shall prevail upon 
the issue).

A review of the Veteran's service treatment records show that in 
1985 the Veteran first complained of swelling over the left eye, 
skin crust, and pus.  The Veteran was diagnosed with infected 
skin.  In 1986, the Veteran was again treated for a swollen left 
lower eye lid.  Treatment notes in 1988 show the Veteran 
complained of a recurrent face rash every spring, followed by 
swelling.  There were scabs below the left eye and forehead.  The 
Veteran was diagnosed with herpes simplex.  

He received treatment on multiple occasions in 1988 for eye 
irritation and infection of the eye lid.  The Veteran again 
sought treatment for herpes simplex of the left eye in 1992, 
1994, and 1999.  This was considered a chronic condition.

The Veteran was placed on a profile in September 2000 for 
periorbital herpes infection and exacerbation.  Herpes 
conjunctivitis was again diagnosed in 2004, when the Veteran 
received his first prescription for Valtrex.  

The Veteran was discharged from active military service in July 
2007.  He filed his claim for benefits prior to his discharge, in 
June 2007.  

The September 2007 report of VA examination noted the Veteran 
complained of recurrent infections of the left eyelid and 
forehead.  The examiner noted the Veteran had a history of herpes 
simplex treated with Valtrex.  While there were no current 
manifestations found upon VA examination, the examiner did note 
that herpes simplex was a recurrent viral infection that would 
have occasional flare-ups and exacerbations.  

During the August 2010 Board hearing, both the Veteran and his 
wife testified that he suffered from herpes simplex outbreaks of 
the left eye and forehead starting in the active military service 
and continuing to the present day.  The Veteran testified that he 
has not had any VA treatment for the disorder and simply takes 
Valtrex during a flare-up.
 
The Board finds the Veteran's assertions that he has suffered 
from herpes simplex of the left eye and forehead since service, 
credible in light of the cumulative evidence of record, i.e. 
service treatment records showing diagnosis and periodic 
treatment of herpes simplex spanning 20 years (1984 to 2004) and 
the VA examiner's indication that the disease is a recurrent 
viral infection.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. 
App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992));

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
Specifically, ordering an examination during a flare-up of the 
viral infection; however, under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Accordingly, entitlement to the benefits sought in the instant 
appeal is warranted.


ORDER

Entitlement to service connection for a herpes simplex condition 
of the left eye and forehead is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


